                                                                      Case 8:21-bk-10525-ES           Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01   Desc
                                                                                                       Main Document    Page 1 of 9



                                                                       1 Daniel A. Lev (CA Bar No. 129622)
                                                                          dlev@sulmeyerlaw.com
                                                                       2 SulmeyerKupetz
                                                                           A Professional Corporation
                                                                       3 333 South Grand Avenue, Suite 3400
                                                                         Los Angeles, California 90071-1406
                                                                       4 Telephone: 213.626.2311
                                                                         Facsimile: 213.629.4520
                                                                       5
                                                                         Ronald Richards (CA Bar No. 176246)
                                                                       6 ron@ronaldrichards.com
                                                                         Law Offices of Ronald Richards & Associates, APC
                                                                       7 P.O. Box 11480
                                                                         Beverly Hills, California 90213
                                                                       8 Telephone: 310.556.1001
                                                                         Facsimile: 310.277.3325
                                                                       9
                                                                         Attorneys for Shady Bird Lending, LLC
                                                                      10
   Professional Corporation




                                                                      11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                      13
                                                                           In re                                           Case No. 8:21-bk-10525-ES
                                                                      14
                                                                           THE SOURCE HOTEL, LLC,                          Chapter 11
SulmeyerKupetz, A




                                                                      15
                                                                                                                           SUPPLEMENTAL NOTICE OF MOTION
                                                                      16                    Debtor.                        FOR RELIEF FROM THE AUTOMATIC
                                                                                                                           STAY UNDER 11 U.S.C. § 362 (WITH
                                                                      17                                                   SUPPORTING DECLARATIONS (REAL
                                                                                                                           PROPERTY)
                                                                      18
                                                                                                                           DATE: April 22, 2021
                                                                      19                                                   TIME: 10:00 a.m.
                                                                                                                           PLACE: Courtroom “5A”
                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710788v1
                                                                      Case 8:21-bk-10525-ES        Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01       Desc
                                                                                                    Main Document    Page 2 of 9



                                                                       1 TO THE HONORABLE ERITHE SMITH, UNITED STATES BANKRUPTCY JUDGE,

                                                                       2 THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR, AND ALL OTHER

                                                                       3 INTERESTED PARTIES:

                                                                       4                   PLEASE TAKE NOTICE that Shady Bird Lending, LLC (“Shady Bird”) has

                                                                       5 concurrently caused to be filed its “Notice of Motion and Motion for Relief From the

                                                                       6 Automatic Stay Under 11 U.S.C. § 362 (with supporting declarations) (Real Property)”

                                                                       7 (the “Motion”), through which Shady Bird, the holder of the senior deed of trust on the real

                                                                       8 property bearing APN Nos. 276-361-20 and 276-361-22, consisting of a partially

                                                                       9 constructed 178-room, seven story hotel building located in Buena Park, California (the

                                                                      10 “Project”) owned by the debtor The Source Hotel, LLC (the “Debtor”), seeks an order,

                                                                      11 among other things, for relief form the automatic stay pursuant to 11 U.S.C. § 362(d)(1).
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   PLEASE TAKE FURTHER NOTICE that a hearing on the Motion shall take

                                                                      13 place on April 22, 2021, at 10:00 a.m., Pacific Time, or as soon thereafter as the matter

                                                                      14 may be heard, in Courtroom “5A” of the above-entitled Court, located at 411 W. 4th

                                                                      15 Street, Santa Ana, California 92703, before the Honorable Erithe Smith, United States
SulmeyerKupetz, A




                                                                      16 Bankruptcy Judge, presiding.

                                                                      17                   PLEASE TAKE FURTHER NOTICE that, until further notice, because of

                                                                      18 the COVID-19 pandemic, all of the Court’s hearings shall be conducted using ZoomGov

                                                                      19 audio and video. Parties in interest and members of the public may connect to the video

                                                                      20 and audio feeds, free of charge, using the connection information provided below:

                                                                      21                   Individuals may participate by ZoomGov video and audio

                                                                      22                   using a personal computer (equipped with camera,

                                                                      23                   microphone and speaker), or a handheld mobile device

                                                                      24                   (such as an iPhone or Android phone). Individuals may opt

                                                                      25                   to participate by audio only using a telephone (standard

                                                                      26                   telephone charges may apply). Neither a Zoom nor a

                                                                      27                   ZoomGov account is necessary to participate and no pre-

                                                                      28                   registration is required. The audio portion of each hearing


                                                                           DAL 2710788v1                                  2
                                                                      Case 8:21-bk-10525-ES         Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01       Desc
                                                                                                     Main Document    Page 3 of 9



                                                                       1                   will be recorded electronically by the Court and constitutes

                                                                       2                   its official record.

                                                                       3                   Meeting URL: https://cacb.zoomgov.com/j/1613356013

                                                                       4                   Meeting ID: 161 335 6013

                                                                       5                   Password: 078356

                                                                       6                   Telephone conference lines: 1-(669)-254-5252 or 1-(646)-

                                                                       7                   828-7666.

                                                                       8                   PLEASE TAKE FURTHER NOTICE that the Motion is based on this notice,

                                                                       9 the Motion, the memorandum of points and authorities and declarations of Ronald

                                                                      10 Richards, Bellann R. Raile, and Brent Little in support thereof, the pleadings filed in the

                                                                      11 Debtor’s cases, all judicially noticeable facts, the arguments and representations of
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 counsel, and any oral or documentary evidence presented prior to or at the scheduled

                                                                      13 hearing.

                                                                      14                   PLEASE TAKE FURTHER NOTICE that if a party is interested in receiving

                                                                      15 a copy of the Motion, they should submit a written request to counsel for Shady Bird:
SulmeyerKupetz, A




                                                                      16 Daniel A. Lev, Esq., SulmeyerKupetz, A Professional Corporation, 333 South Grand

                                                                      17 Avenue, Suite 3400, Los Angeles, California 90071, (213) 626-2311,

                                                                      18 dlev@sulmeyerlaw.com and Ronald Richards, Esq., Law Offices of Ronald Richards &

                                                                      19 Associates, APC, P.O. Box 11480, Beverly Hills, California 90213, (310) 556-1001,

                                                                      20 ron@ronaldrichards.com.

                                                                      21                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy

                                                                      22 Rule 9013-1(f), any party opposing the relief requested in the Motion must file and serve

                                                                      23 a written opposition no later than fourteen (14) days prior to the scheduled hearing on the

                                                                      24 Motion.

                                                                      25                   PLEASE TAKE FURTHER NOTICE that copies of any timely filed

                                                                      26 opposition must be served upon Shady Bird’s counsel of record as set forth on the first

                                                                      27 page of this Motion.

                                                                      28


                                                                           DAL 2710788v1                                  3
                                                                      Case 8:21-bk-10525-ES      Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01         Desc
                                                                                                  Main Document    Page 4 of 9



                                                                       1                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy

                                                                       2 Rule 9013-1(h), the failure to timely file and serve an opposition to the Motion in

                                                                       3 accordance herewith may be deemed by the Court to be consent to the relief requested

                                                                       4 in the Motion.

                                                                       5 DATED: April 1, 2021                    SulmeyerKupetz
                                                                                                                 A Professional Corporation
                                                                       6

                                                                       7

                                                                       8                                         By: /s/ Daniel A. Lev        _________________
                                                                                                                     Daniel A. Lev
                                                                       9                                             Attorneys for Shady Bird Lending, LLC
                                                                      10 DATED: April 1, 2021                    Law Offices of Ronald Richards & Associates, APC
                                                                      11
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12
                                                                                                                 By: /s/ Ronald Richards      _________________
                                                                      13                                             Ronald Richards
                                                                                                                     Attorneys for Shady Bird Lending, LLC
                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DAL 2710788v1                                4
          Case 8:21-bk-10525-ES                   Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01                                     Desc
                                                   Main Document    Page 5 of 9



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENTAL NOTICE OF MOTION FOR
RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (WITH SUPPORTING DECLARATIONS (REAL
PROPERTY) be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 1, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 1, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                         Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                         Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 April 1, 2021                             Cheryl Caldwell                                      /s/Cheryl Caldwell
 Date                                      Printed Name                                         Signature




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01                                     Desc
                                                   Main Document    Page 6 of 9


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Ron Bender on behalf of Debtor The Source Hotel, LLC
rb@lnbyb.com

Michael G Fletcher on behalf of Creditor Evertrust bank
mfletcher@frandzel.com, sking@frandzel.com

Nancy S Goldenberg on behalf of U.S. Trustee United States Trustee (SA)
nancy.goldenberg@usdoj.gov

Daniel A Lev on behalf of Creditor Shady Bird Lending, LLC
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Grant A Nigolian on behalf of Interested Party Courtesy NEF
grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com

Juliet Y Oh on behalf of Debtor The Source Hotel, LLC
jyo@lnbrb.com, jyo@lnbrb.com

Ho-El Park on behalf of Interested Party Courtesy NEF
hpark@hparklaw.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01                                     Desc
                                                   Main Document    Page 7 of 9



Debtor
The Source Hotel, LLC
6988 Beach Blvd, Suite B-215
Buena Park, CA 90621-6822


All Creditors

Evertrust Bank
c/o Frandzel Robins Bloom & Csato,
                                                     3D Design - Millwork                                AT&T
L.C.
                                                     8152 Indianapolis Ave.                              P.O. Box 5025
1000 Wilshire Boulevard, 19th Floor
                                                     Huntington Beach, CA 92646-5008                     Carol Stream, IL 60197-5025
Los Angeles, CA 90017-2457


                                                                                                         American Engineering Laboratories
Ace Tek Roofing Co.                                  All Area Plumbing
                                                                                                         Inc.
747 S. Ardmore Ave., Suite 405                       6265 San Fernando Road
                                                                                                         PO Box 1816
Los Angeles, CA 90005-2489                           Glendala, CA 91201-2214
                                                                                                         Whittier, CA 90609-1816



Aragon Construction, Inc.                            Beach Orangethorpe II, LLC                          Beach Orangethorpe III, LLC
5440 Arrow Highway                                   P.O. Box 489                                        P.O. Box 489
Montclair, CA 91763-1604                             Buena Park, CA 90621-0489                           Buena Park, CA 90621-0489



Beach Orangethorpe, LLC                              Beachamp Distributing Co.                           Best Quality Painting
P.O. Box 489                                         1911 South Santa Fe Avenue                          818 N. Pacific Ave., #C
Buena Park, CA 90621-0489                            Compton, CA 90221-5306                              Glendale, CA 91203-3633


                                                                                                         JPMORGAN CHASE BANK N A
Cabrillo Hoist
                                                     Certified Tile                                      BANKRUPTCY MAIL INTAKE
P.O. Box 3179
                                                     14557 Calvert St.                                   TEAM
Rancho Cucamonga, CA 91729-
                                                     Van Nuys, CA 91411-2806                             700 KANSAS LANE FLOOR 01
3179
                                                                                                         MONROE LA 71203-4774


                                                     DKY Architects                                      Diablo Consulting
Chefs Toys
                                                     15375 Barranca Pkwy.                                13200 Crossroads Parkway N
18430 Pacific Street
                                                     Suite A-210                                         Ste. 115
Fountain Valley, CA 92708-7005
                                                     Irivne, CA 92618-2230                               City of Industry, CA 91746-3480


Employment Development Dept.                         Evergreen Electric Construction Inc.                Ficcadenti Waggoner
Bankruptcy Group MIC 92E                             629 Grove View Lane                                 16969 Von Karman Avenue
P.O. Box 826880                                      La Canada, CA 91011-2635                            Suite 240
Sacramento, CA 94280-0001                                                                                Irivne, CA 92606-4944




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01                                     Desc
                                                   Main Document    Page 8 of 9



Franchise Tax Board                                  Request for Special Notice
                                                                                                         HBA Procurement, Inc.
Bankruptcy Section, MS: A-340                        Grant Nigolian, P.C.
                                                                                                         3216 Nebraska Ave.
P.O. Box 2952                                        695 Town Center Drive, Suite 700
                                                                                                         Santa Monica, CA 90404-4214
Sacramento, CA 95812-2952                            Costa Mesa, CA 92626-7187



Harbor All Glass & Mirror, Inc.                      Hunt Ortmann Palffy Nieves et al.                   Internal Revenue Service IRS
1926 Placentia Ave.                                  301 North Lake Avenue, 7th Floor                    P.O. Box 7346
Costa Mesa, CA 92627-3496                            Pasadena, CA 91101-5118                             Philadelphia, PA 19101-7346


Interstate Management Company,
                                                     Iron Mechanical
LLC                                                                                                      KS Steel Corp.
                                                     721 North B Street
4501 North Fairfax Drive                                                                                 1748 Industrial Way
                                                     Suite 100
Suite 500                                                                                                Los Angeles, CA 90023
                                                     Sacramento, CA 95811-0347
Arlington, VA 22203-1668


Kim & Lee, LLP                                       L2 Specialties                                      Law Office of Ho-El Park, P.C.
2305 W 190th St                                      3613 W. Macarthur Blvd., #611                       333 City Blvd. West, Suite 1700
Torrance, CA 90504-6005                              Santa Ana, CA 92704-6846                            Orange, CA 92868-5905



Law Office of Michael N. Berke                       Law Offices of Dennis G. Cosso                      LimNexus, LLP
25001 The Old Road                                   345 Oxford Drive                                    707 Wilshire Blvd., 46th Floor
Santa Clara, CA 91381-2252                           Arcadia, CA 91007-2642                              Los Angeles, CA 90017-3612


LOS ANGELES COUNTY
TREASURER AND TAX
                                                     Master Glass                                        Mirae Construction, Co.
COLLECTOR
                                                     2225 W. Pico Blvd.Unit C                            2222 S. Broadway
ATTN BANKRUPTCY UNIT
                                                     Los Angeles, CA 90006-4865                          Los Angeles, CA 90007-1434
PO BOX 54110
LOS ANGELES CA 90054-0110


Morrow Meadows                                       Nemo & Rami                                         Newgens, Inc.
231 Benton Court                                     1930 W. Holt Ave.                                   14241 Foster Rd.
City of Industry, CA 91789-5213                      Pomona, CA 91768-3351                               La Mirada, CA 90638-2852



Northstar                                            OJ Insulation LP                                    OMB Electrical Engineers, Inc.
404 North Berry Street                               600 S Vincent Ave.                                  8825 Research Drive
Brea, CA 92821-3104                                  Azusa, CA 91702-5145                                Irvine, CA 92618-4236



PDG Wallcoverings                                    Pan Pacific                                         Porter Law Group, Inc.
26492 Via Juanita                                    18250 Euclid Street                                 7801 Folsom Blvd., Suite 101
Mission Viejo, CA 92691-1954                         Fountain Valley, CA 92708-6112                      Sacramento, CA 95826-2619



CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
          Case 8:21-bk-10525-ES                   Doc 67 Filed 04/01/21 Entered 04/01/21 17:32:01                                     Desc
                                                   Main Document    Page 9 of 9




Prime Concrete Coatings                              Resco Electric Inc.                                 Retrolock Corp
6127 James Alan St.                                  2431 W. Washington Blvd. Suite B                    17915 Railroad Street
Cypress, CA 90630-3929                               Los Angeles, CA 90018-1451                          City of Industry, CA 91748-1113



                                                                                                         Shady Bird Lending, LLC
Robinson & Robinson, LLP                             Salamander Fire Protection, Inc
                                                                                                         c/o Law Offices of Ronald Richards
2301 Dupont Drive, Sute 530                          6103 Tyrone Street
                                                                                                         P.O. Box 11480
Irvine, CA 92612-7502                                Van Nuys, CA 91401-3425
                                                                                                         Beverly Hills, CA 90213-4480


Shady Bird Lending, LLC
                                                     Sky Rider Equipment Co., Inc.                       So. Cal. Edison Co.
c/o Law Offices of Geoffrey Long
                                                     1180 North Blue Gum Street                          P.O. Box 600
1601 N. Sepulveda Blvd., No. 729
                                                     Anaheim, CA 92806-2409                              Rosemead, CA 91771-0001
Manhattan Beach, CA 90266-5111


                                                                                                         State Board of Equalization
Solid Construction Company, Inc.                     Splinter & Thai, LLP
                                                                                                         Account Info Group, MIC:29
883 Crenshaw Blvd.                                   25124 Narbonne Ave., Suite 106
                                                                                                         P.O. Box 942879
Los Angeles, CA 90005-3650                           Lomita, CA 90717-2140
                                                                                                         Sacramento, CA 94279-0029



Stumbaugh & Associates, Inc.                         Sunbelt Controls, Inc.                              Universal Flooring Systems
3303 N. San Fernando Blvd                            888 E. Walnut Street                                15573 Commerce Lane
Burbank, CA 91504-2531                               Pasadena, CA 91101-1895                             Huntington Beach, CA 92649-1601



WESCO Distribution Inc.
6251 Knott Ave.
Buena Park, CA 90620-1010




CC 2710485v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
